t c memo united_states tax_court dellward r jackson and judith n jackson petitioners v commissioner of internal revenue respondent docket no filed date during the tax years at issue ps sold insurance policies at recreational vehicle rv rallies r disallowed depreciation and interest deductions that ps claimed as business_expenses and determined accuracy-related_penalties under sec_6662 held ps’ use of their rv had substantial business_purpose but sec_280a prohibits ps from deducting the rv expenses held further ps are liable for accuracy-related_penalties under sec_6662 jeffrey d moffatt for petitioners suzanne m warren for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of the following deficiencies and penalties respondent determined in a notice_of_deficiency for petitioners’ and tax years year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure after concessions the issues for decision are the parties have stipulated that petitioners are entitled to a car and truck business_expense deduction of dollar_figure for the tax_year and that petitioners correctly reported a long-term_capital_gain of dollar_figure for their tax_year petitioners’ counsel jeffrey moffatt claims we removed sec_280a from consideration at trial we did not we merely stated that our primary factual concern at trial was sec_162 and in directing the parties to file briefs we specifically noted that the case involved sec_280a issues furthermore mr moffatt’s briefs do not conform to our rules because the court recognizes that its statements may have contributed to the misunderstanding we will not punish petitioners for their counsel’s misapprehension in deeming the sec_280a issue waived see 100_tc_367 on the commissioner’s motion to dismiss finding that the taxpayers waived objections not pursued on brief all section references are to the internal_revenue_code code as amended and in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure do petitioners’ expenses related to their recreational vehicle rv qualify as business_expenses we hold that they do does sec_280a nevertheless prohibit them from deducting those expenses we hold that it does and are petitioners liable for accuracy-related_penalties under sec_6662 we hold that they are findings_of_fact the parties’ stipulation of facts supplemental stipulation of facts second supplemental stipulation of facts stipulation of settled issues and accompanying exhibits are incorporated herein by this reference petitioners resided in california at the time they filed their petition dellward jackson was the owner-operator of dell jackson insurance services dell jackson insurance an insurance brokerage business for about years until he sold the business and retired in judith jackson was also a part of dell jackson insurance both as an agent and as officer manager petitioners sold a number of insurance products including homeowners rental property owners commercial life disability and health insurance petitioners worked at least hours weekly at the dell jackson insurance office in copperopolis california in petitioners began selling rv insurance in addition to the other products prior to that date petitioners had sold auto insurance policies that would cover rvs but petitioners recognized that traditional auto insurance policies were not well suited for the higher end rvs when they learned of rv-specific policies they decided that they could market these policies at weekend rv rallies and it was at this point that petitioners’ business and personal interests began to intersect petitioners joined their first rv club in these clubs are chapters of the family motor coach association which was established in these clubs hold rv rallies which according to petitioners are held about once a month and are primarily social events a rally would usually start on friday afternoon and the participants would hold a potluck dinner that night on saturday after a breakfast provided by the trail boss the club would have an information session often about rv maintenance issues only rv owners may attend these rallies ownership is similarly required by certain rv parks some parks also prohibit rvs older than a certain age during the years at issue petitioners were members of the gold diggers and the goldengate club chapters they remained members of these two chapters at least up to the time of trial starting in petitioners began attending rv rallies not just for pleasure but also for business purposes at or around the same time they purchased a winnebago rv we reject petitioners’ contentions that they attended rv rallies solely for business purposes from but instead find that they had mixed purposes petitioners would gather sales leads at every rally to that end petitioners had a banner that they attached to their rv advertising dell jackson insurance petitioners would set up an information table outside of their rv or outside the clubhouse if the site had one if they set up a table by a clubhouse petitioners moved the banner from the rv to the table otherwise the sign remained on the rv from the time they arrived until the time they left petitioners would invite potential customers to come to their rv and they would sit either outside or inside the rv and discuss the prospective client’s insurance needs it would often take months if not years for a relationship with a potential customer which could begin with a lead to develop into an actual sale petitioners would gather information from potential clients when they returned to the office after the weekend they would use that information to generate rate quotes they would bring the quotes policies and other data to the next rally clients would review and sign policies in petitioners’ or their own rvs petitioners did not limit their sales at the rallies to rv insurance they sold all types of policies petitioners’ certified_public_accountant william hartley prepared the tax returns for both years at issue using the information petitioners provided during the tax_year petitioners deducted dollar_figure for depreciation of their winnebago petitioners claimed business use for the rv for petitioners admitted at trial however that they took two or three personal trips in that rv during in petitioners purchased a brand-new winnebago for dollar_figure on their federal_income_tax return petitioners deducted dollar_figure for depreciation of the new winnebago petitioners reported business use of and a depreciable basis of dollar_figure petitioners testified that because of mrs jackson’s health they took no personal trips during petitioners deducted as a business_expense interest_paid with respect to the financing of the winnebago petitioners provided a calendar of the trips on which they recorded trips in that year they also provided a log that described in more detail their meetings with specific clients and potential clients the total gross_receipts directly attributable to petitioners’ rv rally contacts were dollar_figure and dollar_figure for the and tax years respectively in the notice_of_deficiency respondent disallowed the depreciation_deductions respondent also disallowed the interest_expense as a business_expense petitioners timely petitioned this court for redetermination opinion as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 292_us_435 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof in specified circumstances petitioners have not established that they meet the prerequisites under sec_7491 and for such a shift i petitioners’ rv expenses as business_expenses sec_167 allows taxpayers a depreciation deduction for property used in a trade_or_business or held_for_the_production_of_income whereas sec_163 allows a deduction for all interest_paid or accrued on indebtedness but section a disallows deductions for personal living or family_expenses and sec_163 prevents noncorporate taxpayers from deducting personal_interest to determine whether property is used in a trade_or_business or held_for_the_production_of_income we look to whether the acquisition and or maintenance of property was primarily associated with profit-motivated purposes gill v commissioner tcmemo_1994_92 wl at citing 55_tc_94 aff’d without published opinion 76_f3d_378 6th cir if there is personal_use it must be distinctly secondary and incidental int’l artists ltd v commissioner t c pincite if the expenses are primarily motivated by personal considerations sec_262 prohibits the taxpayer from deducting them id in certain circumstances where substantial personal and substantial business motives coexist we can allocate the expenses between personal and business use id pincite see also 275_f2d_578 7th cir aff’g tcmemo_1958_104 deihl v commissioner tcmemo_2005_287 slip op pincite there is no question that petitioners used the rv for personal purposes they admitted such with respect to the tax_year the parties disagree however as to whether petitioners when attending the rv rallies used the rv for pleasure or business respondent appears concerned primarily with the magnitude of the expense calling the rv opulent and extravagant as well as the perceived social aspect of these rallies respondent’s position has merit petitioners attended these rallies in a purely social setting for at least nine years before using the rallies as a business venue and they have continued to attend such rallies since they retired and sold their insurance_business nevertheless there is no doubt that petitioners actively sold insurance policies during their time at the rallies and that their business activities generated not-insignificant revenue while respondent seems to emphasize the meager gross_receipts compared to the significant capital outlay petitioners’ gross_receipts from the rallies steadily increased each year tripling in the four years after they began conducting business at rv rallies many businesses incur a loss in their early years while they are spooling up establishing their reputation and acquiring a customer base in the insurance_business this is very important because of renewal_commissions and the value of the book of continuing business adds to goodwill and the market price of the insurance agency petitioners credibly testified that they spent their time at these rallies cultivating business contacts and closing sales one of petitioners’ clients even described mr jackson as having the reputation of being a pest about insurance petitioners had a substantial business_purpose in purchasing the rv and we believe this an appropriate situation to allocate the depreciation and interest deductions between business and personal uses but before we can allocate we must consider the impact of the substantiation rules sec_274 disallows deductions including depreciation and interest with respect to certain items of property unless the taxpayer meets certain substantiation requirements these items of property include property used as a means of transportation and any property of a type generally used for purposes of entertainment recreation or amusement sec_280f a recreational vehicle not used for transportation of people or cargo for hire see sec_280f falls within these definitions therefore petitioners must substantiate by adequate_records or by sufficient evidence corroborating their own statement the amount of the expense the time and place of use of the property the business_purpose and the business relationship to the taxpayer of persons using the facility or property sec_274 see also sec_1 5t b temporary income_tax regs fed reg date for the tax_year petitioners produced a calendar listing the dates of the rallies and the clients with whom they met they kept this calendar record contemporaneously with the rallies they also produced a list prepared during respondent’s examination that details the types of conversations held with clients during the rallies while postevent ballpark estimates are generally insufficient to meet the substantiation requirements 135_tc_365 we find this document reliable as a showing of business_purpose corroborated by the calendar and affidavits of clients see sec_1 5t c temporary income_tax regs fed reg date for the tax_year petitioners produced no records and we cannot find that they adequately substantiated any business_purpose for that tax_year absent two brief assertions in affidavits that the affiants purchased policies in petitioners’ testimony is uncorroborated for the tax_year these affidavits are not enough for the purposes of sec_274 the code does not prevent taxpayers from enjoying their work or from turning a leisure activity into a profitable one see 59_tc_312 recognizing that suffering has never been made a prerequisite to deductibility that being said we think it undeniable that there is an element of personal_use yet as discussed above we think petitioners after at the end of the trial mr moffatt asked for permission to introduce a binder with mileage logs however he violated our pretrial order by not exchanging this document with respondent at least days before trial respondent objected to the inclusion of this exhibit and because we concluded respondent had been prejudiced and surprised by the proposed evidence we refused to admit it and before had substantial and predominant business motives in their rv activities after reviewing the evidence in the record and considering petitioners’ testimony we believe petitioners to have spent two-thirds of their time during these rallies on business therefore petitioners’ business use of the rv amounted to in we cannot allocate the use in petitioners failed to establish a business use because they could not sufficiently corroborate their testimony we note two other issues with petitioners’ depreciation deduction on petitioners’ tax_return they claim a cost_basis of dollar_figure for the rv but the sale contract between the rv dealership and petitioners states a cost of dollar_figure the difference may be sales or use_tax and license fees which were not currently deducted but instead capitalized petitioners did not substantiate the higher cost_basis reported on their return and they must use the lesser amount to calculate any allowable depreciation it follows that--except for the important impediment imposed by sec_280a discussed infra--66-2 of the claimed depreciation on the new winnebago and of petitioners’ interest_expense would be deductible as a reasonable allowance for the exhaustion wear_and_tear on the winnebago and for interest_paid or accrued on indebtedness properly allocable to a trade or business see sec_163 sec_167 see also sec_1_163-8t temporary income_tax regs fed reg date the balance of petitioners’ interest_expense and claimed depreciation are personal expenses and may not be deducted sec_163 sec_262 ii petitioners’ rv as a dwelling_unit now we must address respondent’s secondary argument namely that sec_280a prevents petitioners from taking any deduction with respect to the rv sec_280a and b provides the general_rule that individual and s_corporation taxpayers cannot deduct expenses with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence unless such a deduction would be allowable without regard to its connection with the taxpayer’s trade_or_business or income-producing activity use_as_a_residence is a defined term sec_280a generally a taxpayer uses the dwelling_unit during the taxable_year as a residence if he uses such unit or portion thereof for personal purposes for a number of days which exceeds the greater of-- a days or b percent of the number of days during such year for which such unit is rented at a fair rental sec_280a dwelling_unit is also a defined term and includes a house apartment condominium mobile home boat or similar_property sec_280a this court has previously held that a motor home qualifies as a dwelling_unit within the meaning of sec_280a see eg 75_tc_259 dunford v commissioner tcmemo_2013_189 at perry v commissioner tcmemo_1996_194 slip op pincite although we use the more modern term throughout this opinion an rv and a motor home are one and the same thing petitioners and counsel used the two terms interchangeably at trial accordingly petitioners’ rv is a dwelling_unit for purposes of sec_280a the question is then whether petitioners used the rv for personal purposes for more than days personal purposes is also a defined term and a taxpayer shall be deemed to have used a dwelling_unit for personal purposes for a day if for any part of such day the unit is used for personal purposes by the taxpayer sec_280a emphasis added our finding above that petitioners had some personal_use of the rv is fatal to their position any personal_use including watching tv in the rv makes the entire day a personal day petitioners therefore used the rv as a dwelling_unit for personal purposes for more than days and sec_280a prohibits them from taking any deductions with respect to the rv from reviewing the notice_of_deficiency and enclosures thereto it appears to the court that in conjunction with disallowing petitioners’ deduction on schedule c profit or loss from business for interest_paid on their rv respondent may have reclassified the interest as qualified_residence_interest see continued see also dunford v commissioner at denying the taxpayers’ business deductions with respect to their motor home because they used it as a residence sec_280a contains a number of exceptions to the general rules described above including one which allows a taxpayer to allocate costs to a certain portion of the dwelling_unit but the exception as relevant to petitioners requires that a portion of the dwelling_unit be exclusively used on a regular basis as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business sec_280a exclusivity is the key here as petitioners did not use any portion of their rv exclusively for business they therefore do not meet the requirements for allocations under sec_280a see salih v commissioner tcmemo_1994_627 wl at finding that the taxpayer failed to prove he continued sec_163 a and allowed the deduction on schedule a itemized_deductions in petitioners reported a business_interest expense of dollar_figure on schedule c and a home interest_expense of dollar_figure on schedule a respondent disallowed dollar_figure of the schedule c deduction but also increased petitioners’ schedule a deduction by dollar_figure without offering any explanation for the increase to the extent that respondent did reclassify petitioners’ claimed interest_expense as deductible home mortgage interest we do not disturb this adjustment or any subsequent agreement between the parties on this subject used the television and vcr in his claimed home_office exclusively for business aff’d without published opinion 77_f3d_490 9th cir this result may seem harsh but it is the operation of the statute which reflects congress’ desire to prevent taxpayers from deducting personal expenses as business_expenses in enacting sec_280a congress wished to prevent taxpayers from deducting costs associated with their personal residences as well as vacation homes the senate_finance_committee wrote t here is a great need for definitive rules to resolve the conflict that exists between several recent court decisions which had allowed taxpayers to claim deductions and the position of the internal_revenue_service as to the correct standard governing the deductibility of expenses attributable to the maintenance of an office in the taxpayer’s personal_residence s rept no pincite 1976_3_cb_49 congress adopted the internal revenue service’s position and set forth the new rule congress believed that the prior appropriate and helpful standard used by the courts in determining whether similar home_office expenses were deductible result ed in treating personal_living_and_family_expenses which are directly attributable to the home and therefore not deductible as ordinary and necessary business_expenses even though those expenses did not result in additional or incremental costs incurred as a result of the business use of the home thus expenses otherwise considered nondeductible personal_living_and_family_expenses might be converted into deductible business_expenses simply because under the facts of the particular case it was appropriate and helpful to perform some portion of the taxpayer’s business in his personal_residence id sec_280a casts a wide net in this regard and sometimes catches taxpayers like petitioners who in addition to their personal_use had genuine business purposes thus while petitioners’ rv may be appropriate and helpful in their business they have failed to meet the stringent requirements of sec_280a iii petitioners’ liability for accuracy-related_penalties respondent also determined accuracy-related_penalties under sec_6662 respondent bears the burden of production for the determined penalties and must produce sufficient evidence establishing that it is appropriate to impose the penalties see 116_tc_438 however the burden to establish that they acted with reasonable_cause remains with petitioners see id pincite sec_6662 imposes an accuracy-related_penalty equal to of an underpayment_of_tax attributable to one of five causes specified in subsection b respondent contends that petitioners are liable for the penalties because of negligence and or disregard of the rules or regulations or alternatively because the underpayments are due to substantial understatements of income_tax see sec_6662 and for purposes of the penalty ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 under caselaw ‘ n egligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 a substantial_understatement_of_income_tax in the case of an individual is with certain modifications which do not apply in this case an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate that the taxpayer had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs if a taxpayer can show that he reasonably relied on a tax professional then he may avoid a sec_6662 penalty see sec_1_6664-4 income_tax regs but to do so the taxpayer must meet the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir respondent determined that petitioners’ understatements exceeded dollar_figure which is greater than of the tax required to be shown on the returns for both tax years and he has met his burden of production petitioners did not produce sufficient evidence that they acted with reasonable_cause and in good_faith petitioners took deductions contrary to the plain language of the statute and they have not alleged a misunderstanding of sec_280a see sec_1_6664-4 income_tax regs stating that an honest misunderstanding of fact or law may both at trial and in a pretrial memorandum petitioners’ counsel insisted that sec_280a does not apply to motor homes which suggests a misunderstanding of our prior caselaw on that very subject see 75_tc_259 however petitioners did not testify and have offered no other evidence tending to show that they misunderstood the law or its application to their factual situation be reasonable_cause nor do petitioners allege that they relied on a professional such as their certified_public_accountant whom they did not call to testify at trial for tax_advice petitioners introduced no evidence as to their accountant’s qualifications the nature of his advice if any as to the rv deduction or their reliance on any of that advice the only testimony was that petitioners provided their accountant with the raw numbers and he calculated the tax from those numbers and prepared the tax returns consequently the exception for reasonable_cause does not apply here and petitioners are liable for the accuracy-related_penalties the court has considered all of petitioners’ contentions argument requests and statements to the extent not discussed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
